                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


 IN RE: ETHICON, INC.
        PELVIC REPAIR SYSTEM
        PRODUCTS LIABILITY LITIGATION                                       MDL No. 2327


THIS DOCUMENT RELATES TO THE CASES LISTED ON EXHIBIT A

                       MEMORANDUM OPINION AND ORDER

       The cases identified on Exhibit A attached hereto involve plaintiffs who failed to

appear at a Mandatory Status Conference and respond to the court’s Show Cause Order

entered in MDL 2:12-md-2327 and in each individual case on Exhibit A. 2:12-md-2327,

Pretrial Order (“PTO”) # 323 [ECF No. 7572]. On November 29, 2018, the court entered an

Order in the main MDL and each case on Exhibit A directing certain plaintiffs who have

alleged claims against Ethicon, Inc., Ethicon, LLC, and/or Johnson & Johnson (hereinafter

collectively referred to as “Ethicon”) to appear in person at the Robert C. Byrd United States

Courthouse for a Mandatory Status Conference scheduled on February 15, 2019. See PTOs #

323, # 325, # 326. The plaintiffs on Exhibit A neither appeared at the Mandatory Status

Conference nor responded to this court’s Ethicon Show Cause Order entered on February 19,

2019 in each individual case. The court finds, pursuant to Rules 16 and 37 of the Federal

Rules of Civil Procedure and after weighing the factors identified in Wilson v. Volkswagen of

Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), the cases on Exhibit A should be dismissed

with prejudice for failure to attend the court’s Mandatory Status Conference and respond to

the court’s Show Cause Order in compliance with the court’s previous Orders.
      Therefore, the court ORDERS that the pending cases listed on Exhibit A are

DISMISSED WITH PREJUDICE and STRICKEN from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

any unrepresented party in every case on Exhibit A.

                                                ENTER:      March 5, 2019




                                            2
                              Exhibit A

     Civil Action No.   Plaintiff(s) Name
1    2:12-cv-02269      Shell, Kathy & Roger
2    2:12-cv-03554      Reed, Gail
3    2:12-cv-06033      Sugg, Lenda
4    2:12-cv-07987      Stapleton, Shannon & Vansel
5    2:12-cv-09647      Baker, Freedom & Franklin Bates, Jr.
6    2:12-cv-09883      Maddux, Teresa
7    2:13-cv-02317      Belisle, Julie A.
8    2:13-cv-03073      Marsh, Sara
9    2:13-cv-03282      Notter, Angela & Daron
10   2:13-cv-03546      Dodson, Mitsey
11   2:13-cv-06813      Kirby, Brenda L. & Jeffery
12   2:13-cv-07080      Bodiford, Brenda & Raymond
13   2:13-cv-07511      McCubbins, Brenda
14   2:13-cv-07671      Sutton, Kimberly
15   2:13-cv-07990      Washington, Carole
16   2:13-cv-08069      Beliew, Betty & Bobby
17   2:13-cv-08851      Peridore, Courtney & Linsy
18   2:13-cv-08957      Williams, Laverne
19   2:13-cv-09178      Elliott, Michlene M.
20   2:13-cv-09522      Killian, Suzanne
21   2:13-cv-09712      Waters, Paula
22   2:13-cv-09785      Binks, Tammy & Richard
23   2:13-cv-11107      Joosten, Gaylene
24   2:13-cv-13080      Stephens, Tammy A.
25   2:13-cv-13236      Dale, Miriam
26   2:13-cv-13818      Clanton, Brandie
27   2:13-cv-15452      Baber, Jo Ann
28   2:13-cv-15778      Gomez, Leslie Lee & Ignacio Gomez Vasquez
29   2:13-cv-15940      Cardenas, Diana
30   2:13-cv-16460      Semore, Suzan
31   2:13-cv-17039      Requelme, Judith
32   2:13-cv-17141      Passarello, Diane
33   2:13-cv-17636      Lewis, Naomi

                                  3
34   2:13-cv-18616   Alvarado, Clarita & Jose Guadalupe
35   2:13-cv-18733   Ayala, Maria
36   2:13-cv-18837   Garza, Martha & Juan Antonio
37   2:13-cv-20755   Oliver, Patsy
38   2:13-cv-22564   Cuevas, Martha & Abraham
39   2:13-cv-22693   Carder, Dolores & Aubrey
40   2:13-cv-22697   Murn, Linda
41   2:13-cv-23073   Beverly, Trisha
42   2:13-cv-24262   Nelson, Erin
43   2:13-cv-24791   Zellem, Cathy L.
44   2:13-cv-26079   Hale, Angela & John
45   2:13-cv-26649   Sego, Sondra & Frederick
46   2:13-cv-27218   Randol, Shannon
47   2:13-cv-27269   Snyder, Patience & Matthew
48   2:13-cv-28083   Howell, Jeanie & Douglas
49   2:13-cv-29401   Robinson, Belinda
50   2:13-cv-30509   Hau, Carrie A.
51   2:13-cv-31925   Arguilar, Maria
52   2:13-cv-31930   Torres Ruiz, Luz
53   2:13-cv-32341   Martinez, Eloise
54   2:13-cv-32879   Broughton, Margaret & Jay
55   2:14-cv-00051   Simpson, Ramona
56   2:14-cv-01377   Smith, Clarice
57   2:14-cv-02166   Bonilla, Martina
58   2:14-cv-02925   Gabel, Tina L.
59   2:14-cv-02954   Choate, Penny L.
60   2:14-cv-02955   Crandall, Lisa
61   2:14-cv-04041   Mayfield, Dianne
62   2:14-cv-04318   Scharping, Evelynne
63   2:14-cv-04334   Pine, Carrie
64   2:14-cv-05177   Vitkauskas, Rebecca & Paul
65   2:14-cv-05314   Scofield, Bonnie
66   2:14-cv-06428   Hoeltzner, Paula
67   2:14-cv-06588   Hamilton, Tina Marie
68   2:14-cv-07095   Baker, Stacey
69   2:14-cv-07177   White, Kimberly F.
                               4
70    2:14-cv-12999   Painter, Charlene Marie
71    2:14-cv-14174   Walker, Nancy K.
72    2:14-cv-17479   De Saint Phalle, Jacqueline
73    2:14-cv-18220   Rounds, Clara
74    2:14-cv-18584   Mouser, Brenda & Charles
75    2:14-cv-18586   Mendez, Graciela & Refugio
76    2:14-cv-20668   Catlett, Brenda Lee
77    2:14-cv-25588   Crumpler, Montee
78    2:14-cv-26647   Hardin, Alice & William Sr.
79    2:14-cv-27138   Jones, Judith
80    2:14-cv-28379   Demontoya, Rose
81    2:14-cv-28511   Darga, Jessica & Nicholas
82    2:14-cv-29092   Willes, Lynne Gordiner
83    2:15-cv-00184   Maddock, Melissa
84    2:15-cv-02111   Olson, Cathryn
85    2:15-cv-02112   Renter, Victoria
86    2:15-cv-02538   Carter, Mistie
87    2:15-cv-02935   Hobson, Stephanie S.
88    2:15-cv-02945   Lindsey, Lorilynn R.
89    2:15-cv-03049   Hileman, Rena & Albert
90    2:15-cv-03129   Winsborough, Shannon P.
91    2:15-cv-03304   Dill, Mary E. & Michael F.
92    2:15-cv-03452   Dollahite, Vlema
93    2:15-cv-03505   Healey, Wendy
94    2:15-cv-03828   Adams, Stacy Hamlin & Allen
95    2:15-cv-03831   O'Donnel, Nancy & Patrick
96    2:15-cv-04146   Munsch, Sheila
97    2:15-cv-04300   Sevek, Penny & David
98    2:15-cv-04940   Brooks, Kristi
99    2:15-cv-04948   Barron, Michelle
100   2:15-cv-05019   Fahnestock, Martha
101   2:15-cv-05080   Gustus, Tracy
102   2:15-cv-05126   Congdon, Dora
103   2:15-cv-05238   Read, Paula S.
104   2:15-cv-05432   Ingram, Mary
105   2:15-cv-05530   Henriques, Stephanie
                                5
106   2:15-cv-05601   Montgomery, Cheilion F.
107   2:15-cv-05941   Carter-Corn, Pamela
108   2:15-cv-06456   Crouch, Delores
109   2:15-cv-07092   Ercolani, Marcella
110   2:15-cv-07878   Forero-Salazar, Yaned
111   2:15-cv-08107   Alpha, Sheila
112   2:15-cv-08791   Bruno, Lynn
113   2:15-cv-08888   Piker, Patricia
114   2:15-cv-09748   Conley, Patricia
115   2:15-cv-11219   Gentry, Sally
116   2:15-cv-11332   Nash, Marianne
117   2:15-cv-11944   Allen, Joanne
118   2:15-cv-12118   Bardle, Beverly
119   2:15-cv-12284   Magnus, Roberta
120   2:15-cv-12817   Whitehurst, Melinda
121   2:15-cv-13607   Sapp, Renee
122   2:15-cv-13608   Doss, Paula
123   2:15-cv-13670   Shook, Marie
124   2:15-cv-14573   Antonson, Dorothy
125   2:15-cv-14939   Powell, Penny
126   2:15-cv-16174   Thomas, Sadie L. & John
127   2:16-cv-00433   Foley, Teresa
128   2:16-cv-00852   Price, Sharon & Jack
129   2:16-cv-00869   Johnson, Lauren & Ronald
130   2:16-cv-01908   Derrisseaux, Verla
131   2:16-cv-03282   Wilkerson, Barbara
132   2:16-cv-03288   Williams, Sandy Michelle
133   2:16-cv-03361   Williams, Clara
134   2:16-cv-03562   Neil, Donna
135   2:16-cv-07227   Catlin, Margaret
136   2:16-cv-08000   Fischer, Roberta
137   2:16-cv-08589   Wormsley, Janet
138   2:16-cv-08894   Estes, Devonna
139   2:16-cv-09095   Bruenning, Angela
140   2:16-cv-09838   Cruz, Paulina
141   2:16-cv-10143   Rowe, Alberta
                                6
142   2:16-cv-11128   Troyer, Cherie L.
143   2:16-cv-11679   Benson, Kathy Myers
144   2:16-cv-12229   Pantoja, Tracy Lynn
145   2:17-cv-00851   Johnson, Cheri
146   2:17-cv-00859   Macdonald, Michele
147   2:17-cv-00861   Aldrich, Teresa
148   2:17-cv-00868   Ratliff, Daphne
149   2:17-cv-00869   Policastro, Suzie
150   2:17-cv-00917   Brown, Denise
151   2:17-cv-01108   Szelest, Lisa
152   2:17-cv-01111   Sildack, Melissa
153   2:17-cv-01115   Rodgers, Stephanie
154   2:17-cv-01124   Houseknecht, Debra
155   2:17-cv-01126   Griesing, Betty
156   2:17-cv-01127   Gang, Debra
157   2:17-cv-04358   Walters, Anna S. & Wayne C.
158   2:17-cv-04427   McCaig, Carlene




                                7
